        Case 2:19-cv-02407-CMR Document 189 Filed 11/02/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: GENERIC PHARMACEUTICALS                  MDL 2724
 PRICING ANTITRUST LITIGATION                    16-MD-2724


 THIS DOCUMENT RELATES TO:                       HON. CYNTHIA M. RUFE
 The State of Connecticut, et al. v.
 Teva Pharmaceuticals USA, Inc., et al.          19-cv-2407-CMR



  DEFENDANT LANNETT COMPANY, INC.’S INDIVIDUAL MOTION TO DISMISS
      THE STATE PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS

       Defendant Lannett Company, Inc. (“Lannett”), by and through its undersigned counsel,

hereby moves, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss the State Plaintiffs’ overarching

conspiracy claim as to Lannett.

       In support of this Motion, Lannett relies on the Memorandum of Law submitted

contemporaneously herewith.

       Pursuant to L. Civ. R. 7.1(f), Lannett requests oral argument.
       Case 2:19-cv-02407-CMR Document 189 Filed 11/02/20 Page 2 of 2




Dated: November 2, 2020               Respectfully submitted,

                                      /s/ Gerald E. Arth
                                      Gerald E. Arth
                                      Ryan T. Becker
                                      FOX ROTHSCHILD LLP
                                      2000 Market Street, 20th Floor
                                      Philadelphia, PA 19103
                                      Tel: (215) 299-2000
                                      Fax: (215) 299-2150
                                      garth@foxrothschild.com
                                      rbecker@foxrothschild.com

                                      George G. Gordon
                                      Stephen D. Brown
                                      Julia Chapman
                                      DECHERT LLP
                                      2929 Arch Street
                                      Philadelphia, PA 19104
                                      Tel: (215) 994-2000
                                      Fax: (215) 994-2222
                                      george.gordon@dechert.com
                                      stephen.brown@dechert.com
                                      julia.chapman@dechert.com

                                      Counsel for Defendant
                                        Lannett Company, Inc.
